Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2022 has been entered.
 
Priority
1.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Specifically, the examiner acknowledges the claim of priority to the provisional U.S. application filed on August 17, 2020.

Claim Status
2.	The following is a Final Office action in response to the Application filed 08/17/2021 and the Amendments & Remarks received on 03/25/2022.
3.	Claims 1-20 are amended
4	Claims 1-20 are pending

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
7.	Claims 1, 3, 4, 8, 10, 11, 14, 16, and 17 recite “fraction(s)”, “portion”, and “degree”, which are relative terms which, renders the claim indefinite. The terms “fraction(s)" and “degree” is not defined by the claim. The specification does recite “fraction(s)", “portion”, and “degree” (Specification: [0005], [0007], [069) but the specification does not provide a standard and is unclear what the applicant intend to cover by the recitation of “fraction(s)" and “degree” (i.e. quantity/define measure) so that one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
8.	Claims 2-6, 9-13, and 15-20 are dependent of claims 1, 8, and 14.
9.	Appropriate action required

Claim Rejections - 35 USC § 101
10.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


11.	Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 1-20 are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
12.	Therefore, claims 1-20   were analyzed for U.S.C. 101 as follows:
13.	Claims 1-7, 14-20 are directed to a system and claims 8-12 are directed to a method.. 
14.	In claim 1, and corresponding 8, and 14, the limitations that define an abstract idea (in bold) are below (claim 1 is displayed as the representative):
An accountability management system for determining an accountability in terms of a responsibility score for an investor of an enterprise, the accountability management system comprising a processing engine configured to: 
determine a first footprint for a first node of a plurality of nodes from data sources, wherein the plurality of nodes define a structural hierarchy of the enterprise, wherein the plurality of nodes correspond to information regarding one or more locations of entities in the enterprise
determine a second footprint for a second node of the plurality of nodes from the data sources, wherein the first footprint indicates an emissions accountability value of the first node, and wherein the second footprint indicates an emissions accountability value of the second node;
allocate a first fraction of the first footprint to the enterprise whose transaction from the first node defines the first fraction, wherein the first fraction is a first portion of a whole footprint for the plurality of nodes defining the structural hierarchy of the enterprise;
allocate a second fraction of the second footprint to the enterprise whose transaction from the second node defines the second fraction, wherein the second fraction represents a second portion of the whole footprint for the plurality of nodes defining the structural hierarchy of the enterprise;
determine a first degree and a second degree indicating a scope of accountability of environmental emissions for the enterprise from the data sources;
calculate a third degree indicating the scope of accountability of environmental emissions for the enterprise as a function of the first fraction and the second fraction; 
determine an aggregate offset indicating the accountability attributable to the enterprise from the first degree, the second degree and the third degree; 
allocate the aggregate offset that indicates the accountability attributable to the enterprise from the first degree, the second degree and the third degree to investors in the enterprise; 
determine the responsibility score for the investors based on the aggregate offset; 
receive changes to one of the data sources, the first node or the second node, or a connection between the first node and the second node among the plurality of nodes in the enterprise to dynamically change a schema of the enterprise;
identify change to one of the data sources, the first node or the second node, or a connection between the first node and the second node among the plurality of nodes in the enterprise;
update in real time the aggregate offset to determine an updated aggregate offset attributable to the enterprise from the first degree, the second degree, and the third degree based on the change, wherein the responsibility score is modified based on the updated aggregate offset.
display, on an accountability management interface, the updated aggregate offset; and generate a recommendation to reduce the aggregate offset based on the updated aggregate offset.
16.	In claim 1, and corresponding representative claims 8 and 14, describe steps to generate a modifiable responsible score with the collect data from data sources and update the aggregated offset. The concept of processing information, in this case sustainable investing information, to convert the data in quantifiable measures (i.e. metrics) for a risk analysis falls within concepts that are in the grouping of abstract ideas related to Certain Methods of Organizing Human Activity specifically fundamental economic principles or practices (including hedging, insurance, mitigating risk).
17.	The judicial exception is not integrated into a practical application. The limitation of identify change to one of the data sources, the first node or the second node, or a connection between the first node and the second node among the plurality of nodes in the enterprise, determine a first degree and a second degree indicating a scope of accountability of environmental emissions for the enterprise from the data sources, determine an aggregate offset indicating the accountability attributable to the enterprise from the first degree, the second degree and the third degree, allocate the aggregate offset that indicates the accountability attributable to the enterprise from the first degree, the second degree and the third degree to investors in the enterprise, display, on an accountability management interface, the updated aggregate offset, receive changes to one of the data sources, the first node or the second node, or a connection between the first node and the second node among the plurality of nodes in the enterprise to dynamically change a schema of the enterprise, and generate a recommendation to reduce the aggregate offset based on the updated aggregate offset. In particular, the claims recite the element – using a processing engine to perform the determining, identifying, allocating, generating, and display step. The accountability management system in the above steps is recited at a high-level of generality (i.e., performing a generic computer function of receiving, determining, identifying, and allocating based on collected data from data sources) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Simply suggesting a technological environment upon which the abstract idea may be implemented does not alter or transform the abstract idea. The limitations of an accountability management system for determining an accountability in terms of a responsibility score for an investor of an enterprise, the accountability management system comprising a processing engine, determine a first footprint for a first node of a plurality of nodes from data sources, wherein the plurality of nodes define a structural hierarchy of the enterprise, wherein the plurality of nodes correspond to information regarding one or more locations of entities in the enterprise, determine a second footprint for a second node of the plurality of nodes from the data sources, wherein the first footprint indicates an emissions accountability value of the first node, and wherein the second footprint indicates an emissions accountability value of the second node, allocate a first fraction of the first footprint to the enterprise whose transaction from the first node defines the first fraction, wherein the first fraction is a first portion of a whole footprint for the plurality of nodes defining the structural hierarchy of the enterprise, allocate a second fraction of the second footprint to the enterprise whose transaction from the second node defines the second fraction, wherein the second fraction represents a second portion of the whole footprint for the plurality of nodes defining the structural hierarchy of the enterprise,  calculate a third degree indicating the scope of accountability of environmental emissions for the enterprise as a function of the first fraction and the second fraction, update in real time the aggregate offset to determine an updated aggregate offset attributable to the enterprise from the first degree, the second degree, and the third degree based on the change, wherein the responsibility score is modified based on the updated aggregate offset, and determine the responsibility score for the investors based on the aggregate offset do not take the claim out of the abstract idea (i.e., a general means of calculating risk, nodes , and ratios to determine the probability that the data and responsibility score, and emissions accountability value using mathematical concepts, relationships, and calculations). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
18.	The additional components and elements of “accountability management system”, “processing engine”, and “accountability management interface”. As discussed above, the steps for processing information, in this case sustainable investing information, to convert the data in quantifiable measures (i.e. metrics) for a risk analysis to no more than mere instruction to apply the exception using a generic computer environment. 
19.	The interpretation of the computing components are consistent with applicant's specification which describes the components in broad terms:
the processing units may be implemented within one or more application specific integrated circuits (ASICs), digital signal processors (DSPs), digital signal processing devices (DSPDs), programmable logic devices (PLDs), field programmable gate arrays (FPGAs), processors, controllers, micro-controllers, microprocessors, other electronic units designed to perform the functions (Specification: Paragraph [0028])
The accountability management system 100 or the accountability determination system includes a plurality of servers configured to perform the functions of the various components..  (Specification: Paragraph [013])
20.	These additional elements amount to no more than generic computing components that do not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in which to implement or apply the abstract idea. The claim does not recite any improvements to the generic computing components. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component and does not provide an inventive concept.
21.	Finally, taken together, the additional elements and components of claim 1, and corresponding claims 8 and 14 have been considered and are not ordered combinations as defined by the courts. These additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea without significantly more.
22.	Dependent claims 2, 6, 9, 13, 15, 19, and 20 further recite limitations of wherein the processing engine is further configured to generate a confidence score for the investors based on a comparison of the aggregate offset with a previous aggregate offset, wherein the processing engine is further configured to recommend suggestions to reduce the responsibility score to the investors, processing data from the data sources using machine learning models; auditing the machine learning models for discrepancy in the processing of the data.
These recited limitations are steps for generate a rating, in this case a confidence score, for risk valuations utilizing machine learning models for financial impact and performance prediction falls within concepts that are in the grouping of abstract ideas related to Certain Methods of Organizing Human Activity specifically fundamental economic principles or practices (including hedging, insurance, mitigating risk).commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
23.	The judicial exception is not integrated into a practical application. The above claims as stated above, recite “wherein the processing engine is further configured to generate a confidence score for the investors based on a comparison of the aggregate offset with a previous aggregate offset” and “wherein the processing engine is further configured to recommend suggestions to reduce the responsibility score to the investors”. The processing engine in the above steps are recited at a high-level generality (i.e. a generic processing engine device performing generic functions of generating a confidence score and recommending suggestions based on the confidence score) such that it amounts no more than mere instructions to apply the exception using a generic computer component. In addition, the limitations of “processing data from the data sources using machine learning models” and “auditing the machine learning models for discrepancy in the processing of the data”. The additional element of “machine learning” is directed to apply a mathematical concepts and mathematical relations (i.e. mathematical algorithms) to access and filter data sources to predict relationships (i.e., score associated with aggregate offset).  Simply implementing the abstract of idea of hedging risk, here as it relates to carbon footprint associated with investors (i.e., investor risk valuation) on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
24.	The additional components of “processing engine” and additional elements of “confidence score”, “responsibility score”, “machine model”. As discussed above, the steps for steps for generate a rating, in this case a confidence score, for risk valuations utilizing machine learning models amounts to no more than mere instruction to apply the exception using a generic computer environment. For the same reasons the above limitations are not sufficient to provide an inventive concept. See MPEP 2106.05(f) and MPEP 2106.05(h) where using a computer or generally linking use of a judicial exception to a technological environment or field of use is not indicative of a practical application. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not recite any improvements to the generic computing component. Therefore, similar to the independent claim, dependent claims 2, 6, 9, 13, 15, 19, and 20 further are directed to an ineligible judicial exception without any significant more.
25.	Dependent claims 3-5, 7, 10-12, and 16-18 further recite limitations of determine footprint for each node of the plurality of nodes, allocate fractions of the footprint of each node to the enterprise whose transaction from the node defines the fractions, determine the first degree and the second degree for the enterprise, calculate the third degree for the enterprise as the function of the fractions of the footprint of the nodes, determine the aggregate offset attributable to the enterprise from the first degree, the second degree and the third degree; and allocate the aggregate offset to the investors in the enterprise, determine footprint for each node of the plurality of nodes; determine the first degree and the second degree for each node, calculate the third degree for each node as a function of each footprint of corresponding nodes; determine the aggregate offset for each node from the first degree, the second degree and the third degree, determine a responsibility score of each node of the plurality of nodes based on the aggregate offset of the node, acquire a hierarchical network including the plurality of nodes connected with each other in an order according to the enterprise, and wherein each node in the hierarchical network is defined to higher nodes in the hierarchical network with one or more of equity share, operational control, and financial control. These recited limitations are steps for processing information, in this case sustainable investing information, to convert the data in quantifiable measures (i.e. metrics) for a risk analysis to analyze and rank the enterprise performance falls within concepts that are in the grouping of abstract ideas related to Certain Methods of Organizing Human Activity specifically fundamental economic principles or practices (including hedging, insurance, mitigating risk).commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
26.	The judicial exception is not integrated into a practical application. The additional components and elements of “processing engine” and “hierarchical network” in the above steps is recited at a high-level of generality (i.e., performing generic function to assess and determine the responsible scores to correlate and aggregate the data to carry out the abstract idea) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The limitation “calculate a third degree for the enterprise as a function of the first fraction and the second fraction” does not take the claim out of the abstract idea (i.e., a general means of calculating risk and ratios to determine the probability that the data using mathematical concepts, relationships, and calculations). Therefore the claims are abstract. 
27.	The additional component of “processing engine” and additional elements of “hierarchical network”. As discussed above, the steps for processing information, in this case sustainable investing information, to convert the data in quantifiable measures (i.e. metrics) for a risk analysis to analyze and rank the enterprise performance amounts to no more than mere instruction to apply the exception using a generic computer environment. For the same reasons the above limitations are not sufficient to provide an inventive concept. 
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not recite any improvements to the generic computing component. Therefore, similar to the independent claim, dependent claims 3-5, 7, 10-12, and 16-18 further are directed to an ineligible judicial exception without any significant more.
28.	In summary, the independent and dependent claims, both individually and in combination with the ordered claims, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103

29.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
30.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

31.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stoner et. al (US Patent Publication No.: 2019/0066217; hereafter known as Stoner) and in further in view of Cooner et. al (US Patent Application Publication No.: 2020/0027096; hereafter known as Cooner)
32.	In claim 1: Stoner discloses,
An accountability management system for determining an accountability in terms of a responsibility score for an investor of an enterprise, the accountability management system comprising a processing engine configured to: (i.e., assessment may provide investors with valuable information, such as the climate risk associated with such investment where with respect to climate change over time where climate data analytics module 114 may provide a scoring based on a company's exposure to the energy industry and climate change using environmental and social and governance (ESG) metrics) (Stoner: Paragraph [0033], [0066])
connect with a plurality of nodes from data sources in the enterprise; (i.e., The nature of the computer information system used to collect and report GHG information (i.e., is it a complex database system requiring working knowledge of information technology systems or is it a simple spreadsheet system where the systems including a large number of devices or sensors, gateways and aggregation points serve as the primary connection point with the IoT platform and can collect and prepare data in advance sending the data to the IoT Platform.); (Conner: Paragraph [0321], [1030])
determine a second footprint for a second node of the plurality of nodes from the data sources, wherein the first footprint indicates an emissions accountability value of the first node, and wherein the second footprint indicates an emissions accountability value of the second node; (i.e., climate data analytics module may provide a scoring based on a company's exposure to the energy industry and climate change using environmental and social and governance (ESG) metrics where the climate module may input the one or more metrics and other factors will change carbon emission )  (Stoner: Paragraph [0050],[0052], [0066], [0072])
determine a first degree and a second degree indicating a scope of accountability of environmental emissions for the enterprise from the data sources; (i.e., climate data analytics module may provide a scoring based on a company's exposure to the energy industry and climate change using environmental and social and governance (ESG) metrics where the climate module may input the one or more metrics and other factors will change carbon emission )  (Stoner: Paragraph [0050],[0052], [0066], [0072])
allocate a first fraction of the first footprint to the enterprise whose transaction from the first node defines the first fraction, wherein the first fraction is a first portion of a whole footprint for the plurality of nodes defining the structural hierarchy of the enterprise; (i.e., system retrieves one or more sets of financial information directed to one or more securities from one or more remote financial data sources. The computing system correlates at least one energy source of the one or more energy sources to each security of the one or more securities, by downward deploying the one or more profitability indicators of the one or more energy sources to the one or more sets of financial information of each security where by treating each energy source as its own entity. Climate data may then be generated for each energy source based on one or more scenarios selected by an end user. The claimed system then converts the generated climate data for each energy source into one or more profitability indicators. The climate data to financial data conversion allows the system to downward correlate each energy source to a respective industry subsectors. In other words, EF converter 124 may be configured to convert climate related metrics into financial related metrics. By converting climate related metrics for each energy source into financial related metrics, climate data analytics module 114 may generate one or more indicators for each energy source as if each energy source represents a company or business subsector) (Stoner: Paragraph [0008], [0030], [0052], [0053],[0066])
allocate a second fraction of the second footprint to the enterprise whose transaction from the second node defines the second fraction, wherein the second fraction represents a second portion of the whole footprint for the plurality of nodes defining the structural hierarchy of the enterprise (i.e., system retrieves one or more sets of financial information directed to one or more securities from one or more remote financial data sources. The computing system correlates at least one energy source of the one or more energy sources to each security of the one or more securities, by downward deploying the one or more profitability indicators of the one or more energy sources to the one or more sets of financial information of each security where by treating each energy source as its own entity. Climate data may then be generated for each energy source based on one or more scenarios selected by an end user. The claimed system then converts the generated climate data for each energy source into one or more profitability indicators. The climate data to financial data conversion allows the system to downward correlate each energy source to a respective industry subsectors. In other words, EF converter 124 may be configured to convert climate related metrics into financial related metrics. By converting climate related metrics for each energy source into financial related metrics, climate data analytics module 114 may generate one or more indicators for each energy source as if each energy source represents a company or business subsector) (Stoner: Paragraph [0008], [00030], [0050],[0052], [0066], [0072])
calculate a third degree indicating a scope of accountability of environmental emissions for the enterprise as a function of the first fraction (i.e., EF converter may be configured to convert climate related metrics into financial related metrics) and the second fraction;(i.e., climate data analytics module may provide a scoring based on a company's exposure to the energy industry and climate change using environmental and social and governance (ESG) metrics and system may assist in determining changes in future energy subsector investments all the while considering capital expenditures, cost of infrastructure investments, and carbon emissions.)  (Stoner: Paragraph [0010],[0052], [0066]) 
allocate the aggregate offset that indicates the accountability attributable to the enterprise from the first degree, the second degree and the third degree to investors in the enterprise; (i.e., climate risk assessment may provide investors with valuable information, such as the climate risk associated with such investment, under various scenarios. Such an evaluation of climate risk assessment, contrary to conventional systems and techniques, is predictive (i.e., forward-looking), is able to provide end users (e.g., investors) risk information that a security (or an investment) may be susceptible to with respect to climate change over time, and according to a determination that is based on exposure to one or more energy sources) (Stoner: Paragraph [0033] 0050],[0052], [0066], [0072])
determine the responsibility score for the investors based on the aggregate offset; (i.e., Output module may be configured to provide a scoring based, for example, on a company's exposure to the energy industry and climate change using environmental, social and governance (ESG) metrics and the results from the optimization module. The scoring may provide a quantitative and objective means for comparing the performance of different companies in accordance with ESG standards) (Stoner: Paragraph [0058])
receive changes to one of the data sources, the first node or the second node, or a connection between the first node and the second node among the plurality of nodes in the enterprise to dynamically change a schema of the enterprise; (i.e., GHG information management system processes used to process, analyze, gather, collate, transfer, correct or adjust aggregate or disaggregate and store the responsible party's GHG information and Reconciliation processes for different facilities or GHG projects using different data management approaches to collate, transfer, process, analyze, aggregate, disaggregate, adjust and store their GHG information including resource usage sensors (measuring electricity, gas and water usage) should be intelligent in that they can calculate the overall usage and send out the measurement on a timed interval as opposed to just streaming measurements (Cooner: Paragraph [0457] [0562], [1509])
identify change to one of the data sources, the first node or the second node, or a connection between the first node and the second node among the plurality of nodes in the enterprise;(i.e., climate data analytics module may provide a scoring based on a company's exposure to the energy industry and climate change using environmental and social and governance (ESG) metrics and the financial data sources may collect data regarding the constituents of an index. In one embodiment, the impact of climate change on investments may be determined and recalculated on a quarterly basis, although any suitable time period may be used and Climate data integrator 116 may be configured to aggregate and process the environmental and/or climate information received from one or more environmental data sources)  (Stoner: Paragraph[0046], [0050], [0066], [0070])
Stoner does not disclose,
determine a first footprint for a first node of the plurality of nodes from data sources, wherein the plurality of nodes define a structural hierarchy of the enterprise, wherein the plurality of nodes correspond to information regarding one or more locations of entities in the enterprise 
display, on an accountability management interface, the updated aggregate offset; 
and generate a recommendation to reduce the aggregate offset based on the updated aggregate offset. 
determine an aggregate offset attributable to the enterprise from the first degree, the second degree and the third degree; 
update in real time the aggregate offset to determine an updated aggregate offset attributable to the enterprise from the first degree, the second degree, and the third degree based on the change, wherein the responsibility score is modified based on the updated aggregate offset. 
	However Cooner discloses,
determine a first footprint for a first node of the plurality of nodes from data sources, wherein the plurality of nodes define a structural hierarchy of the enterprise, wherein the plurality of nodes correspond to information regarding one or more locations of entities in the enterprise (i.e., IoT provides a tremendous opportunity across all segments of a corporate entity and It will allow entities to track performance and progress in reducing GHG emissions, space as well as facilitate the crediting and trade of GHG emission reductions or removal enhancements including offsets can be issued to a project by both programs as long as the registration of the project under more than one program is disclosed to the GHG Program and the verifier, and the offset represents unique emissions reductions in terms of location) (Cooner: Paragraph [0138], [0375] [1319] [1528])
display, on an accountability management interface, the updated aggregate offset; (i.e., Such systems could be in charge of collecting information in settings ranging from natural ecosystems to buildings and factories, thereby finding applications in fields of environmental sensing and urban planning where IoT provides new opportunities for user experience and interfaces and implement IoT-based energy management systems) (Cooner: Paragraph [0013] [0015] [1497])
and generate a recommendation to reduce the aggregate offset based on the updated aggregate offset. (i.e., allow entities to track performance and progress in reducing GHG emissions, space as well as facilitate the crediting and trade of GHG emission reductions or removal enhancements where the system processes used to process, analyze, gather, collate, transfer, correct or adjust aggregate or disaggregate and store the responsible party's GHG information and evidence of any changes introduced as a result of recommendations from previous verifications or validations) (Cooner: Paragraph [0375] [0457] [0461])
determine an aggregate offset indicating the accountability attributable to the enterprise from the first degree, the second degree and the third degree; (i.e., strategic review process shall include an initial evaluation of the GHG projects or organizations GHG assertions and information including a determination that the GHG information provided by the responsible party is a complete representation of the GHG removals, emissions, emission reductions and/or removal enhancements and the system processes used to process, analyze, gather, collate, transfer, correct or adjust aggregate or disaggregate and store the responsible party's GHG information.) (Cooner: Paragraph [0432] [0457])
update in real time the aggregate offset to determine an updated aggregate offset attributable to the enterprise from the first degree, the second degree, and the third degree based on the change, wherein the responsibility score is modified based on the updated aggregate offset.(i.e., GHG information management system processes used to gather, collate, transfer, process, analyze, correct or adjust, aggregate (or disaggregate) and store the organization's GHG information and the ACR supports a broad and diverse set of offset project activities, each of which has its own potential to generate both positive and negative environmental and social impacts.) (Cooner: Paragraph [0486] [1286])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Stoner and Cooner so that the system can collect data so that the adjustable aggregate offset attributable that can be updated in real time or a predetermined time period for an updated responsible score. It is estimated that in the future, successful companies will be able to increase their revenue through Internet of things by creating new business models and improve productivity, exploit analytics for innovation, and transform workforce (Cooner: Paragraph [0028]) This will significantly improve user experience and operator safety and ultimately save on costs. (Cooner: Paragraph [0030])

33.	In claim 2: The combination of Stoner and Cooner disclose the accountability management system for determining the accountability in terms of the responsibility score for the investor of the enterprise of supra, (Stoner: Paragraph [0033], [0066]) including wherein the processing engine is further configured to generate a confidence score for the investors based on a comparison of the aggregate offset with a previous aggregate offset. (i.e., Output module may be configured to provide a scoring based where the company's exposure to the energy industry and climate change using environmental, social and governance (ESG) metrics and the results from the optimization module. The scoring may provide a quantitative and objective means for comparing the performance of different companies in accordance with ESG standards (Stoner: Paragraph [0055], [0058], [0086], [0142]) 	
34.	In claim 3: The combination of Stoner and Cooner disclose the accountability management system for determining the accountability in terms of the responsibility score for the investor of the enterprise of supra, including wherein the processing engine is further configured to: (Stoner: Paragraph [0033], [0066])
	Stoner discloses, 
determine footprint for each node of the plurality of nodes; (i.e., EF converter 124 may be configured to convert climate related metrics into financial related metrics. By converting climate related metrics for each energy source into financial related metrics and the optimization module 120 may correlate each energy source with one or more business subsectors based on the profitability indicators generated by EF converter) (Stoner: Paragraph [0052,[0053],[0055])
allocate fractions of the footprint of each node to the enterprise whose transaction from the node defines the fractions; (i.e., converter may be configured to receive output from climate module, and convert the output received from climate module into one or more profitability indicators  where by converting climate related metrics for each energy source into financial related metrics, climate data analytics module may generate one or more indicators for each energy source as if each energy source (Stoner: Paragraph [0030], [0052], [0053]) 
determine the first degree and the second degree for the enterprise; (i.e., climate data analytics module may provide a scoring based on a company's exposure to the energy industry and climate change using environmental and social and governance (ESG) metrics.)  (Stoner: Paragraph [0052], [0066])
calculate the third degree for the enterprise as the function of the fractions of the footprint of the nodes; (i.e., EF converter may be configured to convert climate related metrics into financial related metrics) and the second fraction;(i.e., climate data analytics module may provide a scoring based on a company's exposure to the energy industry and climate change using environmental and social and governance (ESG) metrics.)  (Stoner: Paragraph [0052], [0066])
allocate the aggregate offset to the investors in the enterprise. (i.e., climate risk assessment may provide investors with valuable information, such as the climate risk associated with such investment, under various scenarios. Such an evaluation of climate risk assessment, contrary to conventional systems and techniques, is predictive (i.e., forward-looking), is able to provide end users (e.g., investors) risk information that a security (or an investment) may be susceptible to with respect to climate change over time, and according to a determination that is based on exposure to one or more energy sources) (Stoner: Paragraph [0033])
Stoner does not disclose,
determine the aggregate offset attributable to the enterprise from the first degree, the second degree and the third degree; and 
However Cooner discloses,
determine the aggregate offset attributable to the enterprise from the first degree, the second degree and the third degree; and (Cooner: Paragraph [0486] [1286])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Stoner and Cooner so that the system can collect data so that the adjustable aggregate offset attributable that can be updated in real time or a predetermined time period for an updated responsible score. It is estimated that in the future, successful companies will be able to increase their revenue through Internet of things by creating new business models and improve productivity, exploit analytics for innovation, and transform workforce (Cooner: Paragraph [0028]) This will significantly improve user experience and operator safety and ultimately save on costs. (Cooner: Paragraph [0030])
35.	In claim 4:  The combination of Stoner and Cooner disclose the accountability management system for determining the accountability in terms of a responsibility score for the investor of the enterprise of supra, including wherein the processing engine is further configured to: (Stoner: Paragraph [0033], [0066])
	Stoner discloses, 
determine footprint for each node of the plurality of nodes; (i.e., EF converter 124 may be configured to convert climate related metrics into financial related metrics. By converting climate related metrics for each energy source into financial related metrics and the optimization module 120 may correlate each energy source with one or more business subsectors based on the profitability indicators generated by EF converter) (Stoner: Paragraph [0052,[0053],[0055])
determine the first degree and the second degree for each node; (i.e., , EF converter 124 may be configured to convert climate related metrics into financial related metrics. By converting climate related metrics for each energy source into financial related metrics and the optimization module 120 may correlate each energy source with one or more business subsectors based on the profitability indicators generated by EF converter) (Stoner: Paragraph [0052,[0053],[0055])
calculate the third degree for each node as a function of each footprint of corresponding nodes; (i.e., EF converter may be configured to convert climate related metrics into financial related metrics) and the second fraction;(i.e., climate data analytics module may provide a scoring based on a company's exposure to the energy industry and climate change using environmental and social and governance (ESG) metrics.)  (Stoner: Paragraph [0052], [0066]) 
determine a responsibility score of each node of the plurality of nodes based on the aggregate offset of the node. (i.e., Output module may be configured to provide a scoring based, for example, on a company's exposure to the energy industry and climate change using environmental, social and governance (ESG) metrics and the results from the optimization module. The scoring may provide a quantitative and objective means for comparing the performance of different companies in accordance with ESG standards) (Stoner: Paragraph [0058])
Stoner does not disclose
determine the aggregate offset for each node from the first degree, the second degree and the third degree; and 
However Cooner discloses, 
determine the aggregate offset for each node from the first degree, the second degree and the third degree; and (Cooner: Paragraph [0486] [1286])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Stoner and Cooner so that the system can collect data so that the adjustable aggregate offset attributable that can be updated in real time or a predetermined time period for an updated responsible score. It is estimated that in the future, successful companies will be able to increase their revenue through Internet of things by creating new business models and improve productivity, exploit analytics for innovation, and transform workforce (Cooner: Paragraph [0028]) This will significantly improve user experience and operator safety and ultimately save on costs. (Cooner: Paragraph [0030])
36.	In claim 5: The combination of Stoner and Cooner disclose the accountability management system for determining the accountability in terms of the responsibility score for the investor of the enterprise as recited of supra (Stoner: Paragraph [0033], [0066]), including wherein an input processor is further configured to acquire a hierarchical network including the plurality of nodes connected with each other in an order according to the enterprise. (i.e., climate data analytics module may downward deploy the profitability indicators generated in phase to one or more financial subsectors down to one or more companies within each financial subsector and GICS economic sector, and style, along with one or more climate risk scores and rankings generated by climate data analytics module) (Stoner: Paragraph [0055], [0064], [0142], [0144])
37.	In claim 6: The combination of Stoner and Cooner disclose the accountability management system for determining the accountability in terms of a responsibility score for the investor of the enterprise of supra, (Stoner: Paragraph [0033], [0066])
	Stoner does not disclose,
including wherein the processing engine is further configured to recommend suggestions to reduce the responsibility score to the investors. 
	However Cooner discloses,
 including wherein the processing engine is further configured to recommend suggestions to reduce the responsibility score to the investors. (Stoner: Paragraph [0055], [0058], [0086], [0142])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Stoner and Cooner so that the system can included a recommend suggestion feature so that it can predict the preference of the user can reduce the portfolio risk. It is estimated that in the future, successful companies will be able to increase their revenue through Internet of things by creating new business models and improve productivity, exploit analytics for innovation, and transform workforce (Cooner: Paragraph [0028]) This will significantly improve user experience and operator safety and ultimately save on costs. (Cooner: Paragraph [0030])
38.	In claim 7: The combination of Stoner and Cooner disclose the accountability management system for determining the accountability in terms of the responsibility score for the investor of the enterprise of supra, including wherein each node in the hierarchical network is defined to higher nodes in the hierarchical network with one or more of equity share, operational control, and financial control. (i.e., climate data analytics module 114 may downward deploy the one or more profitability indicators generated by EF converter 124 to one or more financial subsectors, to identify sector level correlations where Kendall's tau coefficient is used to measure association between the one or more profitability indicators of each energy source and the financial information of the one or more financial subsectors. Kendall's tau coefficient may provide a ranking of relevance between each financial subsector and each energy source) (Stoner: Paragraph [0066], [0080}, [0089]) 
39.	In claim 8: Stoner discloses,
A method for determining a responsibility score in real-time for an investment portfolio of an enterprise, comprising: (Stoner: Paragraph [0033], [0066])
connecting with a plurality of nodes from data sources in the enterprise; (Conner: Paragraph [0321], [1030])
determining second footprint for a second node of the plurality of nodes from the data sources, wherein the first footprint indicates an emissions accountability value of the first node, and wherein the second footprint indicates an emissions accountability value of the second node; (Stoner: Paragraph [0050],[0052], [0066], [0072])
allocating a first fraction of the first footprint to the enterprise whose transaction from the first node defines the first fraction, wherein the first fraction is a first portion of a whole footprint for the plurality of nodes defining the structural hierarchy of the enterprise; (Stoner: Paragraph [0008],[0030], [0052], [0053],[0066])
allocating a second fraction of the second footprint to the enterprise whose transaction from the second node defines the second fraction, wherein the second fraction represents a second portion of the whole footprint for the plurality of nodes defining the structural hierarchy of the enterprise; (Stoner: Paragraph [0052], [0053], [0082])
determining a first degree and a second degree indicating a scope of accountability of environmental emissions for the enterprise from the data sources; (Stoner: Paragraph [0008], [0030], [0050],[0052], [0066], [0072])
calculating a third degree indicating the scope of accountability of environmental emissions for the enterprise as a function of the first fraction and the second fraction; (Stoner: Paragraph [0052], [0066])
receiving changes to one of the data sources, the first node or the second node, or a connection between the first node and the second node among the plurality of nodes in the enterprise to dynamically change a schema of the enterprise; (Cooner: Paragraph [0457] [0562], [1509])
identifying change to one of the data sources, the first node or the second node, or a connection between the first node and the second node, among the plurality of nodes in the enterprise; (Stoner: Paragraph[0046], [0050], [0066] [0070])
Stoner does not disclose,
determining a first footprint for a first node of the plurality of nodes from data sources, wherein the plurality of nodes define a structural hierarchy of the enterprise, wherein the plurality of nodes correspond to information regarding one or more locations of entities in the enterprise; 
allocating the aggregate offset that indicates the accountability attributable to the enterprise from the first degree, the second degree and the third degree to investors in the enterprise; determining the responsibility score for the investors based on the aggregate offset; (
determining an aggregate offset indicating the accountability attributable to the enterprise from the first degree, the second degree and the third degree; 
updating in real time the aggregate offset to determining an updated aggregate offset attributable to the enterprise from the first degree, the second degree, and the third degree based on the change, wherein the responsibility score is modified based on the updated aggregate offset. 
displaying, on an accountability management interface, the updated aggregate offset; and 
generating a recommendation to reduce the aggregate offset based on the updated aggregate offset. 
However Cooner discloses, 
determining a first footprint for a first node of the plurality of nodes from data sources, wherein the plurality of nodes define a structural hierarchy of the enterprise, wherein the plurality of nodes correspond to information regarding one or more locations of entities in the enterprise; (Cooner: Paragraph [0138], [0375] [1319] [1528])
allocating the aggregate offset that indicates the accountability attributable to the enterprise from the first degree, the second degree and the third degree to investors in the enterprise; determining the responsibility score for the investors based on the aggregate offset; (Cooner: Paragraph [0432] [0457])
determining an aggregate offset attributable to the enterprise from the first degree, the second degree and the third degree; (Cooner: Paragraph [0432] [0457])
updating in real time the aggregate offset to determining an updated aggregate offset attributable to the enterprise from the first degree, the second degree, and the third degree based on the change, wherein the responsibility score is modified based on the updated aggregate offset. (Cooner: Paragraph [0486] [1286])
displaying, on an accountability management interface, the updated aggregate offset; and (Cooner: Paragraph [0013] [0015] [1497])
generating a recommendation to reduce the aggregate offset based on the updated aggregate offset. (Cooner: Paragraph [0375] [0457] [0461])

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Stoner and Cooner so that the method can collect data so that the adjustable aggregate offset attributable that can be updated in real time or a predetermined time period for an updated responsible score. It is estimated that in the future, successful companies will be able to increase their revenue through Internet of things by creating new business models and improve productivity, exploit analytics for innovation, and transform workforce (Cooner: Paragraph [0028]) This will significantly improve user experience and operator safety and ultimately save on costs. (Cooner: Paragraph [0030])

40.	In claim 9: The combination of Stoner and Cooner disclose the method for determining the responsibility score in real-time for the investment portfolio of supra (Stoner: Paragraph [0033], [0066]), including further comprising generating a confidence score for the investors based on a comparison of the aggregate offset with a previous aggregate offset. (Stoner: Paragraph [0055], [0058], [0086], [0142])
41.	In claim 10: The combination of Stoner and Cooner disclose the method for determining the responsibility score in real-time for the investment portfolio of supra, including further comprising: 
determining a footprint for each node of the plurality of nodes; (Stoner: Paragraph [0052,[0053],[0055])
allocating fractions of the footprint of each node to the enterprise whose transaction from the node defines the fractions; (Stoner: Paragraph [0030], [0052], [0053])
determining the first degree and the second degree for the enterprise; (Stoner: Paragraph [0052], [0066])
calculating the third degree for the enterprise as the function of the fractions of the footprint of the nodes; (Stoner: Paragraph [0052], [0066])
determining the aggregate offset attributable to the enterprise from the first degree, the second degree and the third degree; and  (Cooner: Paragraph [0486] [1286])
allocating the aggregate offset to the investors in the enterprise. (Stoner: Paragraph [0033])
42.	In claim 11: The combination of Stoner and Cooner disclose the method for determining the responsibility score in real-time for the investment portfolio of supra, including further comprising: (Stoner: Paragraph [0033], [0066])
determining footprint for each node of the plurality of nodes; (Stoner: Paragraph [0052,[0053],[0055])
determining the first degree and the second degree for each node; (Stoner: Paragraph [0052,[0053],[0055])
calculating the third degree for each node as a function of each footprint of corresponding nodes; (Stoner: Paragraph [0052], [0066])
determining the aggregate offset for each node from the first degree, the second degree and the third degree; and  (Cooner: Paragraph [0486] [1286])
determining a respective responsibility score of each node of the plurality of nodes based on the aggregate offset of the node. (Stoner: Paragraph [0058])

43.	In claim 12: The combination of Stoner and Cooner disclose the method for determining the responsibility score in real-time for the investment portfolio of supra, including further comprising acquiring a hierarchical network including the plurality of nodes connected with each other in an order according to the enterprise. (Stoner: Paragraph [0055], [0064], [0142], [0144])
44.	In claim 13: The combination of Stoner and Cooner disclose the method for determining the responsibility score in real-time for the investment portfolio of supra, including further comprising recommending suggestions to reduce the responsibility score to the investors. (Stoner: Paragraph [0055], [0058], [0086], [0142])

45.	In claim 14: Stoner discloses, 
An accountability determination system for nodes and investors of an enterprise, the accountability determination system comprising a plurality of servers, collectively having code for: (Stoner: Paragraph [0033], [0039], [0040], [0066])
connecting with a plurality of nodes from data sources in the enterprise;
determining a second footprint for a second node of the plurality of nodes from the data sources, wherein the first footprint indicates an emissions accountability value of the first node, and wherein the second footprint indicates an emissions accountability value of the second node; (Stoner: Paragraph [0050],[0052], [0055],[0066], [0072])
allocating a first fraction of the first footprint to the enterprise whose transaction from the first node defines the first fraction, wherein the first fraction is a first portion of a whole footprint for the plurality of nodes defining the structural hierarchy of the enterprise; (Stoner: Paragraph [0008], [0030], [0052], [0053], [0066])
allocating a second fraction of the second footprint to the enterprise whose transaction from the second node defines the second fraction, wherein the second fraction represents a second portion of the whole footprint for the plurality of nodes defining the structural hierarchy of the enterprise; (Stoner: Paragraph [0008], [0030] [0052], [0053], [0072])
determining a first degree and a second degree indicating a scope of accountability of environmental emissions for the enterprise from the data sources; (Stoner: Paragraph [0050],[0052], [0066], [0072])
calculating a third degree indicating a scope of accountability of environmental emissions for the enterprise as a function of the first fraction and the second fraction; (Stoner: Paragraph [0052], [0066])
allocating the aggregate offset that indicates the accountability attributable to the enterprise from the first degree, the second degree and the third degree to investors in the enterprise; (Stoner: Paragraph [0033] 0050],[0052], [0066], [0072])
determining a responsibility score for the investors based on the aggregate offset; (Stoner: Paragraph [0058])
receiving changes to one of the data sources, the first node or the second node, or a connection between the first node and the second node among the plurality of nodes in the enterprise to dynamically change a schema of the enterprise, (Cooner: Paragraph [0457] [0562], [1509])
identifying change to one of the data sources, the first node or the second node, or a connection between the first node and the second node among the plurality of nodes in the enterprise; (Stoner: Paragraph [0046] [0050], [0066] [0070])
Stoner does not disclose,
determining a first footprint for a first node of the plurality of nodes from data sources, wherein the plurality of nodes define a structural hierarchy of the enterprise, wherein the plurality of nodes correspond to information regarding one or more locations of entities in the enterprise; 
determining an aggregate offset indicating the accountability attributable to the enterprise from the first degree, the second degree and the third degree;
updating in real time the aggregate offset and determining an updated aggregate offset attributable to the enterprise from the first degree, the second degree, and the third degree based on the change, wherein the responsibility score is modified based on the updated aggregate offset.
displaying, on an accountability management interface, the updated aggregate offset; and 
generating a recommendation to reduce the aggregate offset based on the updated aggregate offset. 
However Cooner discloses 
determining a first footprint for a first node of the plurality of nodes from data sources, wherein the plurality of nodes define a structural hierarchy of the enterprise, wherein the plurality of nodes correspond to information regarding one or more locations of entities in the enterprise; (Cooner: Paragraph [0138], [0375] [1319] [1528])

determining an aggregate offset indicating the accountability attributable to the enterprise from the first degree, the second degree and the third degree; (Cooner: Paragraph [0138], [0375] [1319] [1528])
updating in real time the aggregate offset and determining an updated aggregate offset attributable to the enterprise from the first degree, the second degree, and the third degree based on the change, wherein the responsibility score is modified based on the updated aggregate offset. (Cooner: Paragraph [0486] [1286])
displaying, on an accountability management interface, the updated aggregate offset; and (Cooner: Paragraph [0013] [0015] [1497])
generating a recommendation to reduce the aggregate offset based on the updated aggregate offset. (Cooner: Paragraph [0375] [0457] [0461])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Stoner and Cooner so that the system can collect data so that the adjustable aggregate offset attributable that can be updated in real time or a predetermined time period for an updated responsible score. It is estimated that in the future, successful companies will be able to increase their revenue through Internet of things by creating new business models and improve productivity, exploit analytics for innovation, and transform workforce (Cooner: Paragraph [0028]) This will significantly improve user experience and operator safety and ultimately save on costs. (Cooner: Paragraph [0030])

46.	In claim 15: The combination of Stoner and Cooner disclose the accountability determination system for nodes and investors of the enterprise of supra (Stoner: Paragraph [0033], [0039], [0040], [0066]), including further comprising generating a confidence score for the investors based on a comparison of the aggregate offset with a previous aggregate offset. (Stoner: Paragraph [0055], [0058], [0086], [0142])
47.	In claim 16: The combination of Stoner and Cooner disclose the accountability determination system for nodes and investors of the enterprise of supra, including further comprising: (Stoner: Paragraph [0033], [0039], [0040], [0066]),
determining footprint for each node of the plurality of nodes; (Stoner: Paragraph [0052,[0053],[0055])
allocating fractions of the footprint of each node to the enterprise whose transaction from the node defines the fractions; (Stoner: Paragraph [0030], [0052], [0053])
determining the first degree and the second degree for the enterprise; (Stoner: Paragraph [0052], [0066])
calculating the third degree for the enterprise as the function of the fractions of the footprint of the nodes; (Stoner: Paragraph [0052], [0066])
allocating the aggregate offset to the investors in the enterprise. (Stoner: Paragraph [0033]) 
determining the aggregate offset attributable to the enterprise from the first degree, the second degree and the third degree; and (Stoner: Paragraph [0033] 0050],[0052], [0066], [0072])
48. 	In claim 17: The combination of Stoner and Cooner disclose the accountability determination system for nodes and investors of the enterprise of supra, including further comprising: (Stoner: Paragraph [0033], [0039], [0040], [0066]),
	Stoner discloses, 
determining footprint for each node of the plurality of nodes; (Stoner: Paragraph [0052,[0053],[0055])
determining the first degree and the second degree for each node; (Stoner: Paragraph [0052,[0053],[0055])
calculating the third degree for each node as a function of each footprint of corresponding nodes; (Stoner: Paragraph [0052], [0066])
determining a respective responsibility score of each node of the plurality of nodes based on the aggregate offset of the node. (Stoner: Paragraph [0058])
determining the aggregate offset for each node from the first degree, the second degree and the third degree; and (Stoner: Paragraph [0033] 0050],[0052], [0066], [0072])
49.	In claim 18: The combination of Stoner and Cooner disclose the accountability determination system for nodes and investors of the enterprise of supra, (Stoner: Paragraph [0033], [0039], [0040], [0066]) including further comprising acquiring a hierarchical network including the plurality of nodes connected with each other in an order according to the enterprise. (Stoner: Paragraph [0055], [0064], [0142], [0144])
50.	In claim 19: The combination of Stoner and Cooner disclose the accountability determination system for nodes and investors of the enterprise of supra, (Stoner: Paragraph [0033], [0039], [0040], [0066])
including further comprising recommending suggestions to reduce the responsibility score to the investors. (Stoner: Paragraph [0055], [0058], [0086], [0142])
51.	In claim 20: The combination of Stoner and Cooner disclose the accountability determination system for nodes and investors of the enterprise of supra, including further comprising: (Stoner: Paragraph [0033], [0039], [0040], [0066]),
	Stoner discloses,
processing data from the data sources using machine learning models; and  (i.e., the system may uniquely leverage machine learning to neutralize climate change risk and integrate energy economics and financial analysis to optimize portfolio performance) (Stoner: Paragraph [0009], [0010])
Stoner does not disclose,
auditing the machine learning models for discrepancy in the processing of the data.(i.e., Data collected by embodiments of the present system 
However Cooner discloses,
auditing the machine learning models for discrepancy in the processing of the data.(i.e., Data collected by embodiments of the present system (i.e., A blockchain facilitates secure online transactions. A blockchain is a decentralized and distributed digital ledger that is used to record transactions across many computers so that the record cannot be altered retroactively without the alteration of all subsequent blocks and the collusion of the network. This allows the participants to verify and audit transactions) (Cooner: Paragraph [1549], [1551])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Stoner and Cooner so that the system can include an auditing capability for filtering out differences in the data to ensure the model is optimized. Once data is transmitted to the IoT Platform, it must implement machine learning and AI techniques, along with any math needed to accurately calculate carbon credits (Cooner: Paragraph [1502]) Internal audit is an activity within the control environment that functions by measuring and evaluating, as a service to the organization, the effectiveness of other activities. (Cooner: Paragraph [0834]) 

Response to Amendment
52.	In regards of the U.S.C 1112(b) Rejections for claims 1-20, the Applicants amendments, arguments and remarks have been acknowledged and are not persuasive. 
	A broad range or limitation together with a narrow range or limitation that falls within the
broad range or limitation (in the same claim) is considered indefinite, since the resulting claim
does not clearly set forth the metes and bounds of the patent protection desired. See MPEP §
2173.05(c). Note the explanation given by the Board of Patent Appeals and Interferences in Ex
parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is
followed by "such as" and then narrow language. The Board stated that this can render a claim
indefinite by raising a question or doubt as to whether the feature introduced by such language
is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
53.	In regards of the U.S.C 101 Rejections for claims 1-20, the Applicants arguments and remarks have been acknowledged and are not persuasive. 
	The Applicants argument argues that the amended claims, as drafted, are not directed to a judicial exception. The Applicants arguments further cites that the amended claims provides a solution to a technological problem. Therefore, the amended claims as a whole integrates a judicial exception into a practical application since it improves the functioning of a computer or other technology. 
	The Examiner respectfully disagrees. The amemded claim 1, as drafted, are directed to an abstract idea, and not on an improvement to technology and/or a technical field. The Specification is titled “Enterprise Portfolio Management System” and describes an accountability management system for determining an accountability in terms of a responsibility score for an investor of an enterprise. Tracking, managing, and updated portfolios for carbon emissions and accountability (Specification [0005],[0015]) . The Specification discloses that an accountability management system determines accountability in the form of a responsibility score for each individual, team, level, and/or business unit of an enterprise. The accountability can be related to wastage, electricity use, carbon emissions, or pollution. (Specification: Paragraph [0013]). The Specification discloses where any data is collected from data sources and parsed. The data can be pushed to the accountability management system or pulled periodically, according to a schedule, or with updated data (Specification: Paragraph [0059]). Amended claim 1, corresponding claims 8 and 14, are consistent with the disclosure, when given their broadest reasonable interpretation, steps for to generate a modifiable responsible score with the collect data from data sources and update the aggregated offset to facilitate manage, carbon emission portfolio.  In other words, The amended claims are directed to collecting and managing data for determining accountability in terms of a responsibility score for an investor of an enterprise to consider environmental, social, and governance (ESG) factors while making investment decisions and managing active portfolios to mitigate risk. Therefore, the amended claims are a fundamental economic principle or practice, which is a method of organizing human activity. Therefore, the amended claims, as drafted, are abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claims recites the additional components of accountability management system, processing engine, and accountability management interface. The computer hardware is recited at a high-level of generality (i.e., as a generic system performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The Specification supports the above conclusion where it recite : “the processing units may be implemented within one or more application specific integrated circuits (ASICs), digital signal processors (DSPs), digital signal processing devices (DSPDs), programmable logic devices (PLDs), field programmable gate arrays (FPGAs), processors, controllers, micro-controllers, microprocessors, other electronic units designed to perform the functions” (Specification: Paragraph [0028]) and “the accountability management system 100 or the accountability determination system includes a plurality of servers configured to perform the functions of the various components”  (Specification: Paragraph [013]) See MPEP 2106 and MPEP 2106.05(h) where using a computer or generally linking use of a judicial exception to a technological environment or field of use is not indicative of a practical application. The amended claims, as drafted, are not a technical solution for a technology problem. But a business solution to a business problem (i.e. steps to generate a modifiable responsible score with the collect data from data sources and update the aggregated offset. to facilitate manage, carbon emission portfolio).  The Federal Courts have ruled that managing and tracking a portfolio to update offsets is not patent eligible.
In regards to Step 2B, as stated in the Office Action and above, the claims 1, corresponding claims 9 and 16, recite the additional components and elements of accountability management system, processing engine, and accountability management interface. The computer hardware is recited at a high-level of generality. Further, applicant's specification fails to set forth that the recited elements of the claims amount to significantly more. It is clear from the above that only general computing components and no specialized computer, hardware, or technology is required in order to implement the invention. The claims were directed to the abstract ideas of steps to generate a modifiable responsible score with the collect data from data sources and update the aggregated offset. to facilitate manage, carbon emission portfolio). The elements are not sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an "inventive concept") to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional elements does not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims 1-20 are directed to an abstract idea without significantly more.
54.	In regards of the U.S.C. 103 Rejections for claims 1-20, the Applicants arguments and remarks have been acknowledged and are not persuasive.
	The Applicants argument argues that the cited prior art does not teach or disclose amended claim 1. (Amendments & Arguments, pgs. 17-20) 
	The Examiner respectfully disagrees. The rejection is improper, rendering the arguments moot. The U.S.C 103 rejection has been updated with the new and amended limitations. All limitations and disclosed in the above U.S.C 103 rejection. 




Conclusion
55.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADINE LOTHERY whose telephone number is (571)272-7985. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771l.. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L./Examiner, Art Unit 3693                                                                                                                                                                                                        /LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693